Title: From George Washington to William Vans Murray, 3 December 1797
From: Washington, George
To: Murray, William Vans



Dear Sir,
Mount Vernon 3d Decr 1797.

Your favors of the 26th of August (and a duplicate) and 16th and 17th of Septr with the enclosures, have been duly received; and meet, as they ought, my particular thanks. The letter alluded to in the first, is yet missing, but may, notwithstanding, get to hand.
I feel much obliged by your polite attention to me; and though in retirement, you can receive little more in return from me than sincere friendship. I shall hope for a continuation of your correspondence. I rarely stir from home, never beyond Alexandria or the Federal City: indeed if my inclinations were more extensive, business would restrain them; for at no period of my life have I been more closely engaged (though more importantly employed) than during the months I have been at home. Hardly a resident for the last five & twenty years at this place, eight of them at the close thereof; I have found upon an examination into the state of my buildings, that time, and want of attention (which short occasional visits while I was in the Administration of the government, allowed me not leizure to bestow) have caused such depredations thereon, and every thing connected with them; & have so deranged all matters of private concern, that what with the plague & trouble proceeding from the number of Workmen I have been obliged to employ, and of other matters little interesting to any but myself; I have been occupied from the “rising of the sun, to the setting of the same” and which, as the wise man has said “may be all vanity & vexation of Spirit” but as I did not seek it as a source of happiness, but entered upon it as a case of necessity, a line may be drawn betwn his disappointmts & mine.
Your account, & others which I received about the sametime, of the liberation of Genl De Lafayette, is interesting and highly pleasing: Should he, with his family, proceed immediately to America as is enjoined upon him by the Emperor, he will experience one source of regret on his arrival, namely—that his Son sailed for Havre about the last of October, in expectation of finding him in

Paris (from the measures the Directory had taken to obtain his releasement). I proceeded, as far as a strong opposing opinion would allow me, to induce him to await direct advice of this event from his father; but his eagerness to embrace his parents & sisters in the first moments of their liberation; the belief that the Prisoners at Almutz were released, before it actually (as it seems) had happened; and conviction that he would be under no embarrassment in Fra: even if they were not; overcame all opposition. I went so far however as to observe, that it was possible, though perhaps not probable that he & his friends might be upon the Ocean steering different courses, at the sametime. But as this, under the then appearance of things, was not supposed likely to happen, his fear of a winter passage gave the preponderance, and on the 26th of Octr he set sail from New York for Havre de grace.
I am very glad to find that the Colleagues of General Pinckney had arrived safe in Holland, and that all three (according to News paper accts) were set down in Paris. What their reception has been, & what may be the issue of the Negociation with which they are charged, is not for me to pronounce; the late revolution however, at that place, does not introduce them under the most favourable auspices, in my opinion. But this event, like all other Acts of the French government, is extolled by men among us as a Master piece of vigilance, wisdom & patriotism. The means used to effect it are not overlooked, but applauded; of course the Constitution, like treaties, are not obligatory when they become inconvenient. But I will quit politics, and having nothing of a domestic nature to entertain you with, shall soon put an end to my letter. Congress are in Session; and as the Gazettes are transmitted to you, you will learn more from them, than I could detail. Mr Izard I have not seen. The enclosed letters I take the liberty of committing to your care, & with compliments to Mrs Murray in which Mrs W——n unites—I remain with much truth, esteem & regard Dear Sir—Your affecte friend, & Obedient Hble Servant

Go: Washington

